Citation Nr: 0700963	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.

(The issue of entitlement to a rating in excess of 10 percent 
for a low back disorder is the subject of a separate Board of 
Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 5, 2001, which vacated a 
March 2000 Board decision, to the extent it had neglected to 
address this matter, and remanded the case for the issuance 
of a statement of the case.  The issue initially arose from a 
March 1998 rating decision by the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, established a 100 percent 
disability rating for post-traumatic stress disorder 
effective from April 18, 1983, and entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(s), (i) 
effective from May 29, 1990.  

The Board remanded the issue on appeal to the RO for the 
issuance of a statement of the case in September 2001.  A 
statement of the case was issued in October 2002 and the 
veteran perfected his appeal by correspondence received in 
December 2002.

The Board also notes that correspondence from the veteran's 
attorney dated in June 2001 limited representation to the 
specific issue addressed in this decision.  Therefore, the 
appellate issue of entitlement to a rating in excess of 10 
percent for a low back disorder must be addressed in a 
separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2004 and again in April 2005, the Board remanded the 
issue on appeal because it was inextricably intertwined with 
the issue of entitlement to a rating in excess of 10 percent 
for a low back disorder that was the subject of a separate 
Board remand.  As the requested development as to that matter 
has not been adequately completed, this case must again be 
remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should complete the 
development and re-adjudication of the 
issue of entitlement to a rating in 
excess of 10 percent for a low back 
disorder in accordance with the separate 
Board remand in this case.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

